PUBLIC STORAGE EXHIBIT 12 – STATEMENT RE: COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES For the Year Ended December 31, 2009 2008 2007 2006 2005 (Amounts in thousands) Net income $ 790,456 $ 973,872 $ 487,078 $ 345,909 $ 489,044 Less: Income allocated to noncontrolling interests in subsidiaries which do not have fixed charges (17,203 ) (17,668 ) (16,527 ) (16,014 ) (15,161 ) Less: Equity in earnings of investments (53,244 ) (20,391 ) (12,738 ) (11,895 ) (24,883 ) Add: Cash distributions from investments 49,408 43,455 23,606 17,699 23,112 Less: Impact of discontinued operations 8,869 6,418 2,346 (2,179 ) (9,109 ) Adjusted net income 778,286 985,686 483,765 333,520 463,003 Interest expense 29,916 43,944 63,671 33,062 8,216 Total earnings available to cover fixed charges $ 808,202 $ 1,029,630 $ 547,436 $ 366,582 $ 471,219 Total fixed charges - interest expense (a) $ 30,634 $ 45,942 $ 68,417 $ 35,778 $ 11,036 Cumulative preferred share cash dividends $ 232,431 $ 239,721 $ 236,757 $ 214,218 $ 173,017 Preferred partnership unit cash distributions 9,455 21,612 21,612 19,055 16,147 Allocations pursuant to EITF Topic D-42 (78,218 ) (33,851 ) - 31,493 8,412 Total preferred distributions $ 163,668 $ 227,482 $ 258,369 $ 264,766 $ 197,576 Total combined fixed charges and preferred share distributions $ 194,302 $ 273,424 $ 326,786 $ 300,544 $ 208,612 Ratio of earnings to fixed charges 26.38 x 22.41 x 8.00 10.25 x 42.70 x Ratio of earnings to fixed charges and preferred share distributions 4.16 x 3.77 x 1.68 x 1.22 x 2.26 x (a) “Total fixed charges – interest expense” includes interest expense plus capitalized interest and includes $13,217,000 in interest expense incurred by Shurgard Europe for the period from August 23, 2006 through December 31, 2006, $24,819,000 in interest expense for the year ended December 31, 2007, and $7,737,000 for the year ended December31, 2008.As described in Note 3 to the Company’s December 31, 2009 consolidated financial statements, Shurgard Europe was deconsolidated as of March 31, 2008.No further interest expense for Shurgard Europe is reflected in our financial statements after March 31, 2008. Exhibit -
